Citation Nr: 1016973	
Decision Date: 05/06/10    Archive Date: 05/19/10

DOCKET NO.  04-40 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The Veteran had verified active military service from April 
1976 to April 1985.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Washington, DC.

The Veteran testified before the undersigned Acting Veterans 
Law Judge at an April 2006 hearing conducted in Washington, 
D.C.  A transcript of the hearing is of record.

This case was brought before the Board in June 2006, at which 
time the claim was remanded to allow the Agency of Original 
Jurisdiction (AOJ) to further assist the Veteran in the 
development of his claim, to include requesting the Veteran's 
records from the Social Security Administration (SSA) and 
providing him with a new VA examination.  The case is once 
again before the Board for appellate consideration of the 
issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

As noted in the INTRODUCTION above, the instant claim was 
remanded in June 2006 with instructions to obtain the 
Veteran's SSA records and afford him a VA examination.  The 
Veteran's SSA records were received in September 2007.  
Regarding a VA examination, the AOJ was instructed to obtain 
an opinion regarding whether the Veteran's current diagnosis 
of major depression is related to the depression and 
dysthymia noted in his service treatment records.  

Initially, the Board observes the AOJ attempted to schedule 
the Veteran for a VA examination, but was informed that, 
during the pendency of the instant appeal, he has been 
incarcerated.  In October 2008, the VA Medical Center in 
Wilmington, Delaware, attempted but was unable to obtain a 
commitment from the Fairton Federal Correction Institute to 
transport the Veteran to a VA examination.  Afterwards, the 
Veteran's claims file was returned to the RO.  No further 
attempts were made to afford the Veteran a VA examination in 
conjunction with his claim.

The Board notes that, because of the Veteran's incarcerated 
status, the typical procedures for scheduling an examination 
will likely not be adequate in this case.  The United States 
Court of Appeals for Veterans Claims (Court) has cautioned 
"those who adjudicate claims of incarcerated veterans to be 
certain that they tailor their assistance to the peculiar 
circumstances of confinement.  Such individuals are entitled 
to the same care and consideration given to their fellow 
veterans."  Bolton v. Brown, 8 Vet. App. 185, 191 (1995) 
(citing Wood v. Derwinski, 1 Vet. App. 190, 193 (1991)).  In 
Bolton, the Court remanded a case where the RO claimed an 
inability to get a fee-basis physician to conduct an 
examination at a correctional facility.  In that case, 
further efforts were deemed necessary to attempt to examine 
the veteran.  Id.

On remand, the RO should take reasonable steps to attempt to 
schedule the Veteran for an examination in connection with 
the claim for service connection for depression.  The VA 
Adjudication Procedure Manual may be helpful in this 
instance.  It contains a provision for scheduling 
examinations of incarcerated veterans.  The Manual calls for 
the AOJ or the local Veterans Health Administration (VHA) 
Medical Examination Coordinator to confer with prison 
authorities to determine whether the Veteran should be 
escorted to a VA medical facility for examination by VHA 
personnel.  If that is not possible, the Veteran may be 
examined at the prison by: (1) VHA personnel; (2) prison 
medical providers at VA expense; or (3) fee-basis providers 
contracted by VHA.  See M21-1MR, Part III.iv.3.A.11.d.

A remand by the Board confers on the appellant, as a matter 
of law, the right to compliance with the remand orders.  
Stegall v. West, 11 Vet. App. 268 (1998). Where the remand 
orders of the Board are not complied with, the Board itself 
errs in failing to ensure compliance.  As such, another 
remand, with ensuing delay, is unfortunately required.

In addition to the Veteran's period of active service duty 
noted above in which he was discharged under honorable 
conditions, i.e., from April 27, 1976, to April 26, 1985, it 
appears from the record that he also served on active duty 
from June 27, 1963, to April 26, 1976, and received an 
honorable discharge.  Verification of this earlier period of 
service should be made, to include obtaining and associating 
with the claims files the Veteran's discharge certificate (DD 
Form 214) for this period.

Accordingly, the case is REMANDED for the following action:

1.	Verify the Veteran's earlier period of 
active duty service, from June 27, 
1973, to April 26, 1976, to include 
obtaining his discharge certificate (DD 
Form 214) for this period.  

2.	Schedule the Veteran for a VA 
psychiatric examination for the purpose 
of ascertaining the nature and etiology 
of any current psychiatric disorder.  
The procedures of M21-1MR, Part 
III.iv.3.A.11.d. concerning VA 
examinations for incarcerated veterans 
should be followed.  The claims file, 
including a copy of this REMAND, must 
be made available to the examiner for 
review, and the examination report 
should reflect that such a review was 
accomplished.  Any necessary testing 
should be accomplished.  After 
reviewing the record and examining the 
Veteran, the examiner should provide an 
opinion as to whether the Veteran's 
current depression and psychiatric 
disorder is more likely than not (i.e., 
probability greater than 50 percent), 
at least as likely as not (i.e., 
probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent), etiologically related 
to his active service, to include any 
symptoms of depression and dysthymia 
noted in service.  A detailed rationale 
should be provided for all opinions.  
Conversely, if the examiner concludes 
that an etiological opinion cannot be 
provided, he or she should clearly and 
specifically so specify in the 
examination report, with an explanation 
as to why this is so.

3.	After completing the above, and any 
other development deemed necessary, 
readjudicate the Veteran's claim based 
on the entirety of the evidence.  If 
the benefit sought on appeal is not 
granted to the appellant's 
satisfaction, he and his representative 
should be provided with a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.   

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).




_________________________________________________
A.M. SHAWKEY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


